TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JANUARY 31, 2020



                                     NO. 03-19-00610-CV


                                        A. B., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




       APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE KELLY




This is an appeal from the decree of termination signed by the trial court on August 20, 2019.

Having reviewed the record, the Court holds that appellant has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. Appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.